FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         September 18, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 DELMART VREELAND; DUSTIN
 MCDANIEL; REID VOLLERT; JUSTIN
 LOCKE; JOHNNY FRANCO,

       Plaintiffs - Appellants,

 v.                                                          No. 19-1105
                                                    (D.C. No. 1:18-CV-02685-LTB)
 RICHARD RAEMISCH, Executive                                   (D. Colo.)
 Director of CDOC; MARY CARLSON,
 CDOC Time Computation Manager;
 DIRECTOR OF CDC SEX OFFENDER
 TREATMENT AND MONITORING
 PROGRAM, (SOTMP); ROBIN
 GARRELTS, CDOC/AVCF SOTMP
 Program Director; STATE OF
 COLORADO SEX OFFENDER
 MANAGEMENT BOARD, All Members;
 COLORADO STATE PAROLE BOARD,
 All Members; DIRECTOR
 BEHAVIORAL HEALTH SERVICES,
 CDOC; JARED POLIS, Governor State of
 Colorado,

       Defendants - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before McHUGH, KELLY, and MORITZ, Circuit Judges.**


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
                        _________________________________

       Plaintiff-Appellant Delmart Vreeland appeals from an order of the district

court dismissing claims brought pro se pursuant to 42 U.S.C. § 1983.1 Vreeland v.

Raemisch, No. 18-CV-02685-LTB, Order of Dismissal (ECF No. 29) (D. Colo.

Mar. 15, 2019); Aplt. App. 35–54. The district court dismissed Mr. Vreeland’s pro

se second amended complaint pursuant to its screening function and prior to service

on any defendant. 28 U.S.C. §§ 1915A(a), 1915A(b)(1).

       Mr. Vreeland asserted several constitutional claims, all related to statutorily

mandated sex offender treatment programs in Colorado detention facilities. Aplt.

App. 14–25; see COLO. REV. STAT. §§ 18-1.3-1001 – 18-1.3-1012. Mr. Vreeland is

an inmate at the Arkansas Valley Correctional Facility in Ordway, Colorado. He

contends that the Defendants’ failure to properly manage treatment programs has,

among other things, resulted in incorrect sentence and parole eligibility date

calculations and prevented prisoners from achieving eligibility for transfer to lower

level facilities.

       The district court carefully examined each of Mr. Vreeland’s twelve claims

and dismissed them all as legally frivolous. The court also noted that Mr. Vreeland

repeatedly failed to allege facts showing that defendants personally participated in

asserted constitutional violations, as required by Henry v. Storey, 658 F.3d 1235


this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
       1
         Mr. Vreeland initially proceeded pro se. He is now represented by counsel
and the appellate filing fee has been paid.
                                            2
(10th Cir. 2011), despite being advised to do so in an earlier order directing him to

file an amended complaint. See Vreeland, No. 18-CV-02685-LTB, Order Directing

Plaintiff to File Second Amended Complaint (ECF No. 25) (D. Colo. Jan. 23, 2019).

Mr. Vreeland’s brief on appeal is of little assistance in this regard and does not

address the other infirmities the district court observed in his complaint.

       We therefore AFFIRM for substantially the reasons given by the district court

in its orders.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                            3